Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 30, 2022. Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed on March 30, 2022 have been fully considered but they are not persuasive. 

Applicant argues the cited art Gupta fails to teach identifying a superset from the plurality of column groups, the superset comprising a plurality of columns and identifying a subset of the superset from the plurality of column groups, the subset comprising a column group.

Applicant argument is not persuasive. Gupta teaches identifying a superset from the plurality of column groups, the superset comprising a plurality of columns (Fig. 4 and paragraph [0049]: examiner interprets the superblock 470 in fig. 4 as superset which includes plurality of columns) and identifying a subset of the superset from the plurality of column groups, the subset comprising a column group (paragraphs [0027]-[0028], [0030], [0045], [0049]: superblock 470 include respective entries 472 for the data blocks, wherein the each entry of the superblock data structure includes a unique ID for the respective data blocks which stores information about the data blocks in the column. The reference essentially indicates that each unique ID listed in the superblock 470 reference to a data block which store formation of a column (i.e. column group). Hence, each unique ID represent a column (i.e. column group) and can be interpreted as subset of the superset (i.e. 470).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites receiving a command to generate a histogram from selected data, the selected data comprising a plurality of column groups, identifying a superset from the plurality of column groups, the superset comprising a plurality of columns, materializing, in a memory, a superset multi-column group for the superset, identifying a subset of the superset from the plurality of column groups, the subset comprising a column group, processing the subset of the superset to form a grouped resultset, and generating the histogram for the grouped resultset of the subset of the superset.
The claim recited the limitation of “identifying a superset from the plurality of column groups, the superset comprising a plurality of columns” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can identify a superset from the plurality of column groups by reading the plurality of column group, wherein the reading can be performed in the user (i.e. human) mind using his/her eye to identify a superset. Therefore, the identifying limitation is a mental process. Similarly, the limitation “materializing, [in a memory,] a superset multi-column group for the superset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can materialize the identified superset using physical aid (e.g., pen and paper). Hence, the limitation is a mental process. See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). The limitation “identifying a subset of the superset from the plurality of column groups, the subset comprising a column group” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can identify a subset from the superset by reading the plurality of column group, wherein the reading can be performed in the user (i.e. human) mind using his/her eye to identify a superset. Therefore, the identifying limitation is a mental process. The limitation “processing the subset of the superset to form a grouped resultset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can group the subset in mind. Therefore, the processing limitation is a mental process. The limitation “generating the histogram for the grouped resultset of the subset of the superset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can generate histogram using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process.
The claim recites one additional element: receiving a command to generate a histogram from selected data, the selected data comprising a plurality of column groups. The receiving step as recited amounts to mere data gathering for use in the identify step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving a command to generate a histogram from selected data, the selected data comprising a plurality of column groups” amounts to no more than mere instructions to apply the exception using a generic computer component such as memory as recited in materializing step. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of generating histogram. The claim recites “generating a histogram for the superset comprising the superset multi-column group” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can generate histogram using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of generating histogram. The claim recites “identifying that a subset prefix column of the subset is same as a superset prefix column of the superset, wherein forming the grouped resultset for the subset is performed without a sort operation in response to identifying that the subset prefix column of the subset is the same as the superset prefix column of the superset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can identify a subset prefix column as claimed by reading the subset and superset, wherein the reading can be performed in the user (i.e. human) mind using his/her eye to identify a subset prefix column is same as a superset prefix column. Therefore, the identifying limitation is a mental process.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of generating histogram. The claim recites, “identifying that a subset prefix column of the subset is different from a superset prefix column of the superset, and sorting and merging, in the memory, the selected data to form the grouped resultset in response to identifying that the subset prefix column of the subset is different from the superset prefix column of the superset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The identifying step can be performed in human mind. Therefore, the identifying limitation is a mental process. The sorting and merging can be done using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of generating histogram. The claim recites “performing rowcount and unique entry count (UEC) adjustments on the selected data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The rowcount and entry count adjustment cab be performed in human mind. Therefore, the identifying limitation is a mental process.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of generating histogram. The claim recites “setting a maximum number of columns to be considered to materialize the superset multi-column group” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Human mind can set up for maximum number of column to consider which is a mental process and not patentable.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of generating histogram. The claim recites “storing, in the memory, the selected data utilized to generate the histogram for the grouped resultset of the subset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The storing can be done using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process. The additional limitation of “memory” as recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving a data file, receiving input and transmitting data file amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of generating histogram. The claim recites “the column group of the subset comprises a portion of columns of the plurality of columns, and wherein the portion of columns comprises multiple columns less than a quantity of columns of the plurality of columns” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitation as recited can be done using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process.

As to claims 9-12, and 17, 19-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Claim 13 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 9 recites the same abstract idea of generating histogram. The claim recites “identify a second subset of the superset from the plurality of column groups, the second subset comprising a second column group, process the second subset of the superset to form a second grouped resultset, and generate a second histogram for the second grouped resultset of the second subset of the superset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The steps of identifying, process, and generate can be done in human mind as explained above. Hence, the limitation is a mental process.

Claim 14 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 14 recites the same abstract idea of generating histogram. The claim recites “the superset is a union of a plurality of subsets of columns, the plurality of subsets of columns comprising the first subset and the second subset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitation as recited can be done using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process.

Claim 15 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 15 recites the same abstract idea of generating histogram. The claim recites “the selected data is stored in a storage, and the identifying of the subset uses the superset to avoid performing input/output (I/O) accesses of the storage to form the subset” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitation “the selected data is stored in a storage” can be done using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process. The limitation “identifying of the subset uses the superset to avoid performing input/output (I/O) accesses of the storage to form the subset” can be done by reading the subset, wherein the reading can be performed in the user (i.e. human) mind using his/her eye to identify a superset. Therefore, the identifying limitation is a mental process.  

Claim 16 is dependent on claim 15 and includes all the limitations of claim 15. Therefore, claim 16 recites the same abstract idea of generating histogram. The claim recites “generating of the histogram for the grouped resultset of the subset comprises applying a histogram algorithm on the grouped resultset of the subset that avoids I/O accesses of the storage to generate the histogram” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitation as recited can be done using physical aid (e.g., pen and paper), See MPEP 2106.04(a)(2) III, B. Hence, the limitation is a mental process.

As to claim 18 is has similar limitations as of claims 15-16 above. Hence, claim 18 is rejected under the same rational as of claims 15-16 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (Pub. No. : US 20150149402 A1)

As to claim 1 Gupta teaches a method of using a system comprising a hardware processor, comprising: 
receiving a command to generate a histogram from selected data, the selected data comprising a plurality of column groups (fig. 4, paragraph [0046]: Histogram generator 420 obtain input the data from the different compute nodes for a column, generate the buckets for a histogram of the data in the column); 
identifying a superset from the plurality of column groups, the superset comprising a plurality of columns (Fig. 4 and paragraph [0049]: examiner interprets the superblock 470 in fig. 4 as superset which includes plurality of columns); 
materializing, in a memory, a superset multi-column group for the superset (paragraph [0049]: the superblock data structure described above, stored locally at the compute node or stored remotely, but accessible to the compute node, which may include respective entries 472 for the data blocks stored on the compute node 450 which store block metadata including probabilistic data structures for the data blocks); 
identifying a subset of the superset from the plurality of column groups, the subset comprising a column group (paragraphs [0027]-[0028], [0030], [0045], [0049]: superblock 470 include respective entries 472 for the data blocks, wherein the each entry of the superblock data structure includes a unique ID for the respective data blocks which stores information about the data blocks in the column. The reference essentially indicates that each unique ID listed in the superblock 470 reference to a data block which store formation of a column (i.e. column group). Hence, each unique ID represent a column (i.e. column group) and can be interpreted as subset of the superset (i.e. 470);
processing the subset of the superset to form a grouped resultset (paragraphs [0046]-[0047]: Histogram generator 420 may also generate a probabilistic data structure for each data block of one or more data blocks storing data for the column); and 
generating the histogram for the grouped resultset of the subset of the superset (paragraph [0028]: A histogram 110 may be generated based on the data values of the data blocks stored in the column 132).

As to claim 2 Gupta teaches generating a histogram for the superset comprising the superset multi-column group (Paragraph [0028]).

As to claims 9-10, and 17, they have similar limitations as of claims 1-2 above. Hence, they are rejected under the same rational as of claims 1-2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, 11, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (Pub. No. : US 20150149402 A1) in the view of Castellanos et al. (Pub. No. : US 20100114976 A1)

As to claim 3 all of the limitations of claim 1 have been addressed above. Gupta does not explicitly disclose but Castellanos teaches identifying that a subset prefix column of the subset is same as a superset prefix column of the superset, wherein forming the grouped resultset for the subset is performed without a sort operation in response to identifying that the subset prefix column of the subset is the same as the superset prefix column of the superset (paragraph [0077]: A column group that is a prefix of another column group is redundant). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gupta as taught by Castellanos to improve the performance of the workload execution (Castellanos, abstract)
As to claim 5 Gupta together with Castellanos teaches a method according to claim 1. Gupta teaches bucket range may be counted or tracked (paragraph [0065]) and each data block may have a respective entry in the superblock data structure 100 (paragraph [0030]). Hence the limitation performing rowcount and unique entry count (UEC) adjustments on the selected data is obvious variation of Gupta.

As to claim 6 Gupta together with Castellanos teaches a method according to claim 1. Castellanos teaches setting a maximum number of columns to be considered to materialize the superset multi-column group (paragraphs [0037], [0080]). 

As to claim 7 Gupta together with Castellanos teaches a method according to claim 1. Gupta teaches storing, in the memory, the selected data utilized to generate the histogram for the grouped resultset of the subset (paragraph [0028]).

As to claim 8 Gupta together with Castellanos teaches a method according to claim 1. Castellanos teaches wherein the column group of the subset comprises a portion of columns of the plurality of columns, and wherein the portion of columns comprises multiple columns less than a quantity of columns of the plurality of columns (paragraphs [0077]-[0078]).

As to claims 11 is has similar limitations as of claims 3 above. Hence, claim 11 is rejected under the same rational as of claims 3 above.

As to claim 13 Gupta together with Castellanos teaches a system according to claim 9. Castellanos teaches identify a second subset of the superset from the plurality of column groups, the second subset comprising a second column group and process the second subset of the superset to form a second grouped resultset; and generate a second histogram for the second grouped resultset of the second subset of the superset (paragraph [0078]).

As to claim 14 Gupta together with Castellanos teaches a system according to claim 9. Castellanos teaches wherein the superset is a union of a plurality of subsets of columns, the plurality of subsets of columns comprising the first subset and the second subset (paragraph [0078]-[0080]). 

As to claim 15 Gupta together with Castellanos teaches a system according to claim 9. Gupta teaches wherein the selected data is stored in a storage, and the identifying of the subset uses the superset to avoid performing input/output (I/O) accesses of the storage to form the subset (paragraphs [0028], [0030], [0049] ). 

As to claim 16 Gupta together with Castellanos teaches a system according to claim 9. Gupta teaches wherein the generating of the histogram for the grouped resultset of the subset comprises applying a histogram algorithm on the grouped resultset of the subset that avoids I/O accesses of the storage to generate the histogram (paragraphs [0021]-[0022], [0046]-[0047]).

As to claims 18-19 they have similar limitations as of claims 3, 13-16 above. Hence, they are rejected under the same rational as of claims 3, 13-16 above.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in the view of Kelly et al. (Patent No. : US 11422805 B1)

As to claim 4 all of the limitation of claim 1 have been addressed above. Gupta does not explicitly disclose identifying that a subset prefix column of the subset is different from a superset prefix column of the superset and sorting and merging, in the memory, the selected data to form the grouped resultset in response to identifying that the subset prefix column of the subset is different from the superset prefix column of the superset. However, similar art Kelly teaches define a sorting criteria and then sort column based on the defined criteria (column 2 line 64 to column 3 line 29, column 12 lines 44-61). Hence, given the teaching Kelly one of the ordinary skill person can sort the column as recited in the claimed limitation which would efficiently sorting such large amounts of data can vastly improve performance (Kelly, column 2 lines 51-53).

As to claims 12 and 20 they have similar limitations as of claims 4 above. Hence, they are rejected under the same rational as of claim 4 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169